Citation Nr: 0209905	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  01-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
of regular aid and attendance of another person or based upon 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

During the personal hearing, in June 2002, page 11, the 
veteran's representative indicated a desire to claim 
entitlement to service connection for a left leg disability 
secondary to the service-connected right leg disability and 
service connection for post-traumatic stress disorder.  These 
claims are referred to the RO for its consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
amputation at the left forearm, evaluated as 60 percent 
disabling; residuals of a gunshot wound of the left leg and 
left knee, evaluated as 30 percent disabling; and scars that 
are residuals of shell fragment wounds of the calf of the 
right leg, chin, and right third finger, evaluated as 
10 percent disabling.  A 100 percent evaluation has been in 
effect for individual unemployability from March 8, 1960.  

2.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.

3.  The veteran is not in receipt of a 100 percent evaluation 
for any single service-connected disability and is not, as a 
direct result of service-connected disabilities, 
substantially confined to his dwelling and the immediate 
premises or institutionalized.  


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need of regular aid and attendance of another person or 
by reason of being housebound, including having a single 
disability rated as 100 percent disabling plus another 
60 percent disability, have not been met.  38 U.S.C.A. 
§§ 1114, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.350, 3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000, (VCAA).  38 U.S.C.A. § 5100 et seq. (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  During the 
veteran's appeal an October 2001 RO decision found that he 
was incompetent.  However, a review of the record reflects 
that throughout the appeal the veteran's spouse, who has now 
been appointed as his fiduciary, was actively involved and 
pursuing the appeal for the veteran.  Further, the spouse 
appeared at a personal hearing in June 2002 and offered 
testimony.  The veteran has been offered the opportunity to 
be afforded a VA examination, but has indicated that he is 
unable to travel and report for the same, and has declined 
the offer of a VA examination.  Treatment records that have 
been indicated to exist have been associated with the claims 
file and the appellant has submitted statements from family 
and friends as well as statements from private health care 
providers.  A statement of the case and supplemental 
statement of the case have been furnished informing the 
veteran and his representative of the governing legal 
criteria, the evidence considered, the evidence required to 
establish entitlement to the requested benefits, and the 
reason for the denial.  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the law, where an otherwise eligible veteran is in need 
of regular aid and attendance due to service-connected 
disablement, an increased rate of compensation is payable.  
38 U.S.C.A. § 1114(l).  Factors considered in determining 
whether a need for aid and attendance exists include whether 
an inability exists to keep oneself clean, dress and feed 
oneself, attend to the needs of nature, and protect oneself 
from the hazards or dangers incident to the daily 
environment.  38 C.F.R. § 3.352(a).  

If a veteran has a service-connected disability rated as 
100 percent and an additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
is substantially confined as a direct result of his service-
connected disabilities to his dwelling and the immediate 
premises and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime, special monthly compensation is payable.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The appellant has offered testimony and family and friends 
have submitted written statements reflecting their 
observations of the veteran with regard to his ability to 
walk and take care of himself, as well as their observations 
and conclusions with respect to the veteran's ability to take 
care of himself and protect himself from the hazards or 
dangers incident to the daily environment and his ability to 
leave his premises without assistance.  Each of these 
individuals is qualified to offer statements and testimony 
regarding what they have observed, but, as lay persons, they 
are not qualified to offer medical diagnoses or to offer a 
medical etiology between actions or inactions observed and 
any specific disease entity.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, these statements and 
testimony have probative value with respect to observations 
that lay persons are capable of making, but do not have any 
probative value in associating the observations with any 
specific disease or disability.  

The report of an August 2000 private examination by Robert D. 
Martinez, M.D., reflects that the veteran could not drive a 
car, could walk 5 feet, could not travel or care for the 
needs of nature because he needed help, could feed himself, 
and could not dress, bathe, get out of bed, remain out of bed 
all day, or get out of doors.  He could take a brief 
excursion away from home to go to the doctor.  The medical 
findings were that the veteran had a breathing disorder of 
obstructive type, periodic limb movements and confusional 
arousal, nocturnal hallucinatory phenomenon, and leg pain.  
The diagnosis was dysfunction associated with sleep stages.  

The report of an examination by another private health care 
provider, identified as an orthopedic surgeon, reflects that 
the veteran could not drive a car, travel, care for the needs 
of nature, dress himself, bathe himself, remain out of bed 
all day, or get out of doors.  The diagnosis was generalized 
weakness, right leg neurologic radiculopathy, and severe back 
pain.  

Private treatment records reflect that in August 1999 the 
veteran was seen with complaints of dizziness and reports 
that he had fallen back.  In September 1999, he was seen with 
complaints of decreased balance and a wobbly gait.  In March 
2000 he was seen with complaints of unsteady walking and 
questionable leg problems.  An April 2000 private treatment 
report reflects that following examination and X-rays the 
private health care provider did not believe that the veteran 
had an orthopedic problem.  

Clinical records relating to a January 2000 private 
hospitalization indicate diagnoses of gastroenteritis, 
history of hypertension, history of Parkinson's, and history 
of coronary artery disease with previous myocardial 
infarction.  The veteran's chief complaint was hallucinating 
and that his legs hurt some.  

A January 2001 statement from Neil B. Billeaud, M.D., a 
private physician, reflects that the veteran had been under 
his care for dementia and neuropathic pain.  It was his 
opinion that the veteran was moderately cognitively impaired 
and unable to manage his own affairs.  The veteran was also 
significantly impaired physically and was unable to walk 
without assistance.  

A September 2001 letter from Kenneth D. Futch, M.D., a 
private physician, reflects that the veteran was under his 
care for coronary artery disease.  The veteran also had a 
diagnosis of dementia, neuropathic pain, obstructive sleep 
apnea, and polymyalgia rheumatica.  

A January 2002 letter from Randall Faulk, M.D., a private 
physician, reflects that the veteran's medical history was 
that of obstructive sleep apnea, hypopnea, right upper 
extremity tremors, and coronary artery disease with a 
previous myocardial infarction.  Due to these conditions Dr. 
Faulk believed that the veteran was 100 percent disabled and 
could no longer take care of himself.  

The veteran served during World War II and is the recipient 
of the Purple Heart Medal with two Oak Leaf Clusters.  
Service connection has been established for amputation of the 
left forearm, evaluated as 60 percent disabling; residuals of 
gunshot wound of the left leg and left knee, evaluated as 
30 percent disabling; and scars that are residual of shell 
fragment wounds of the calf of the right leg, chin, and right 
third finger, evaluated as 10 percent disabling.  An 
80 percent combined service-connected disability evaluation 
has been in effect since April 1, 1946, and the veteran has 
been rated as individually unemployable due to service-
connected disability from March 8, 1960.  

Both the lay statements and testimony and the competent 
medical evidence indicates that the veteran is substantially 
confined to his dwelling and premises and that he is 
substantially unable to perform the activities of daily 
living without the assistance of another person.  However, 
all of the competent medical evidence associates the 
veteran's substantial confinement to his dwelling and 
premises and his inability to perform the activities of daily 
living with disabilities other than his service-connected 
disabilities.  There is no competent medical evidence that 
associates the veteran's substantial confinement to his 
dwelling and its premises or his inability to perform the 
activities of daily living with his service-connected 
disabilities.  

Since all of the competent medical evidence associates the 
veteran's confinement to his dwelling and it's premises and 
his inability to perform the activities of daily living with 
nonservice-connected disabilities and no competent medical 
evidence associates his substantial confinement to his 
premises and his inability to perform the activities of daily 
living with service-connected disabilities, a preponderance 
of the evidence is against the claim for special monthly 
compensation based on the need of regular aid and attendance 
of another person or based upon being housebound because it 
is not shown that the veteran is in need of regular aid and 
attendance of another person or substantially confined to his 
home and its premises as a result of service-connected 
disabilities, but it is shown that his need for regular aid 
and attendance of another person and substantial confinement 
to his home and its premises are related to nonservice-
connected disabilities.  Further, the veteran does not have a 
single service-connected disability rated as 100 percent 
disabling.  38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.351, 
3.352.  


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or based 
upon housebound status is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

